

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 1, 2019, by
and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”), and RYAN
HORNADAY, an Indiana resident (“Executive”).
RECITALS
WHEREAS, Employer, its parent, Emmis Communications Corporation (“ECC”), and
their affiliates are engaged in the ownership and operation of certain radio,
magazine and other businesses (together with Employer and ECC, and as such
affiliates may change from time to time during the Term, the “Emmis Group”).
WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
1.Employment Status and Duties. Upon the terms and subject to the conditions set
forth in this Agreement, Employer hereby employs Executive, and Executive hereby
accepts exclusive employment with Employer. During the Term (as defined below),
Executive shall serve as Executive Vice President, Chief Financial Officer and
Treasurer or such other positions as may be assigned to Executive. Executive
shall have such duties, functions, authority and responsibilities as are
commensurate with such positions. Executive’s services hereunder shall be
performed on an exclusive, full‑time basis in a professional, diligent and
competent manner to the best of Executive’s abilities. Executive shall not
undertake any outside employment or business activities without the prior
written consent of Employer. Executive shall be permitted to serve on the board
of charitable or civic organizations so long as such services: (i) are approved
in writing in advance by Employer; and (ii) do not interfere with Executive’s
duties and obligations under this Agreement. Employer hereby approves
Executive’s participation as a member of the board of directors of Choices, Inc.
and his ownership of Cougar Homes, LLC, each subject to the restrictions set
forth in the preceding sentence. It is understood and agreed that the location
for the performance of Executive’s duties and services pursuant to this
Agreement shall be the offices designated by Employer in or around Indianapolis,
Indiana. If Executive is elected as a member of the Board of Directors of ECC,
he shall serve in such position without additional remuneration (unless Employer
elects to remunerate “inside directors”) but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 14.9. Executive shall also
serve without additional remuneration as an officer of ECC and as a director
and/or officer of one (1) or more of Employer’s subsidiaries or affiliates if
appointed to such position(s) by ECC, Employer or another member of the Emmis
Group, and shall also be


1

--------------------------------------------------------------------------------




entitled to the benefit of indemnification for such position(s) pursuant to the
terms of Section 14.9.
2.    Term. The term of this Agreement shall commence on March 1, 2019 (the
“Effective Date”) and continue until the earlier of (i) the sixtieth (60th) day
after either Employer or Executive delivers written notice of termination of
employment to the other, (ii) Employer terminates Executive’s employment for
Cause (as defined below), (iii) Executive terminates his employment for Good
Reason (as defined below), or (iv) Executive’s death (the “Term”). For purposes
of this Agreement, the term “Contract Year” shall be defined to mean the twelve
(12) month period commencing on March 1 of each calendar year during the Term
and concluding on the last day of February of the following calendar year.
3.    Base Salary; Auto Allowance. Upon the terms and subject to the conditions
set forth in this Agreement, Employer shall pay or cause to be paid to Executive
a base salary at an annualized rate (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for the first Contract Year, equal to $425,000.
Each Contract Year thereafter, Executive’s Base Salary shall be the Base Salary
for the prior Contract Year plus an amount, if any, equal to the average
percentage merit increase for the Contract Year for Employer’s corporate
employees who do not have an employment agreement, or plus such higher amount as
may be determined by the Compensation Committee of ECC’s Board of Directors (the
“Compensation Committee”) in its sole and absolute discretion.
Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Employer’s policies. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange, which
does not include listing on the “pink sheets,” at the time of issuance), subject
to any restrictions on resale under Employer’s insider trading policy or
applicable federal and state laws; and (ii) the percentage of Executive’s Base
Salary payable in Shares shall be consistent with, and the exact number of
Shares to be awarded to Executive shall be determined in the same manner as,
that utilized for the Key Executive Group. The term “Key Executive Group” refers
to Employer’s President and Chief Operating Officer, the Employer’s General
Counsel and the Employer’s President – Publishing and Chief Strategy Officer
(or, if any of those positions no longer exist or are no longer comparable to
Executive’s position, any other positions as reasonably determined by Employer).


2

--------------------------------------------------------------------------------




During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.
4.    Incentive Compensation.
4.1    Equity Grants.
(i)    On or about the first day of the Term, when Employer grants equity
incentive compensation to its executive level employees (but in no event later
than ninety (90) days after the first day of the Term), Executive shall be
granted an option (the “Option”) to acquire Fifty Thousand (50,000) shares of
Class A Common Stock of ECC (“Shares”), which shall vest on February 28, 2022,
and is subject to the terms of this Section 4.1.
(ii)    On or about the first day of the Term, when Employer grants equity
incentive compensation to its executive level employees (but in no event later
than ninety (90) days after the first day of the Term), Executive shall be
granted Twenty-five Thousand (25,000) restricted Shares (“Restricted Shares”),
which shall vest on February 28, 2022 and are subject to the terms of this
Section 4.1. Upon the vesting of any Restricted Shares, Employer shall withhold
a sufficient number of Shares from issuance (not exceeding the minimum number
required to be so withheld unless Executive requests withholding at a higher
rate not to exceed Executive’s estimated total tax liability with respect to
such Restricted Shares) to satisfy all federal, state and local withholding
requirements.
(iii)    The Option granted pursuant to this Section 4.1 shall: (i) have an
exercise price per share equal to the Fair Market Value (“FMV”) of the stock on
the date of grant (as FMV is defined in the applicable Equity Compensation Plan,
or any subsequent equity compensation or similar plan adopted by ECC and
generally used to make equity‑based awards to executive‑level employees of the
Emmis Group (the “Plan”)); (ii) notwithstanding any other provisions in this
Agreement, be granted according to the terms and subject to the conditions of
the Plan; (iii) be evidenced by a written grant agreement containing such terms
and conditions as are generally provided for other members of the Key Executive
Group; (iv) be exercisable for Shares with such restrictive legends on the
certificates in accordance with the Plan and applicable securities laws; and (v)
not be entitled to any voting rights unless and until exercised. Employer shall
use reasonable efforts to register the Shares subject to the award on a Form S-8
or other applicable registration statement at such time as the Shares are issued
to Executive. The Option is intended to satisfy the regulatory exemption


3

--------------------------------------------------------------------------------




from the application of Section 409A (as defined below) for certain options for
service recipient shares, and it shall be administered accordingly. The
Restricted Shares shall (i) be granted according to the terms and subject to the
conditions of the Plan; (ii) be evidenced by a written grant agreement; and
(iii) include a restrictive legend as provided for by the Plan.
(iv)    From time to time during the Term, Employer may make such additional
equity grants to Executive as the Compensation Committee deems appropriate in
its sole and absolute discretion.
4.2    Annual Bonus Amounts. Upon the terms and subject to the conditions set
forth in this Section 4, following the conclusion of each Contract Year,
Executive shall be eligible to receive one (1) performance bonus in an
annualized target amount equivalent to Seventy-Five Percent (75%) of Executive’s
Base Salary for the subject Contract Year (each, an “Annual Bonus”), the exact
amount of which, if any, shall be determined based upon attainment of certain
performance, financial or other goals as determined each Contract Year by the
Compensation Committee, in its sole and absolute discretion, and communicated to
Executive within ten (10) days after a final determination by the Compensation
Committee.
4.3    Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth or referenced in this Agreement; provided that (unless provided otherwise
in this Agreement) on the final day of the applicable measuring period for such
bonus: (i) this Agreement is in full force and effect and has not been
terminated for any reason (other than due to a material breach of this Agreement
by Employer); and (ii) Executive is fully performing all of Executive’s material
duties and obligations pursuant to this Agreement and is not in breach of any of
the material terms and conditions of this Agreement (provided that Executive’s
failure or inability to perform his duties and obligations because of his death
or incapacity, including during leaves of absence permitted by law or applicable
policy of Employer, shall not be considered a breach of this Agreement or
non-performance under this provision). In addition, it is understood and agreed
that Employer may, at its sole election, pay any bonus amounts earned by
Executive pursuant to this Section 4 in cash or Shares; provided that the Shares
evidencing any portion thereof are registered with the SEC on a then-effective
Form S-8 or other applicable registration statement and are issued without
restriction on resale (and further provided that the Shares are listed on a
securities exchange, which does not include listing on the “pink sheets,” at the
time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy and applicable federal and state law. In the event that
Employer elects pursuant to this Section 4.3 to pay any Annual Bonus amounts in
Shares, the percentage of such bonus amounts payable in Shares shall be
consistent with, and the exact number of Shares to be awarded to Executive shall
be determined in the same manner as, that utilized for the Key Executive Group.
Any Annual Bonus amounts earned by Executive pursuant to the terms and
conditions of Section 4.2


4

--------------------------------------------------------------------------------




shall be paid after the end of the Contract Year for which the bonus is earned
(but in no event later than ninety (90) days after the end of such Contract
Year). Any and all bonus amounts payable by Employer to Executive pursuant to
this Section 4 shall be subject to applicable taxes and withholdings as required
by law. Notwithstanding any other provisions of this Agreement, any bonus
pursuant to Section 4.2 shall be paid to Executive by the earlier of the date
specified herein or the date that is no later than two-and-a-half months after
the end of either Employer’s or Executive’s first taxable year (whichever period
is longer) in which any such bonus is no longer subject to a substantial risk of
forfeiture for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
5.    Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies applicable to members of the Key
Executive. Executive shall undertake such travel as may be required in the
performance of Executive’s duties pursuant to this Agreement. Under no
circumstances shall the Employer’s reimbursement for expenses incurred in a
calendar year be made later than the end of the next following calendar year;
provided, however, this requirement shall not alter the Employer’s obligation to
reimburse Executive for eligible expenses on a current basis.
6.    Fringe Benefits.
6.1    Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to members of the Key Executive Group in accordance
with and to the extent that Executive is eligible under the general provisions
of Employer’s fringe benefit plans or programs; provided, however, that
Executive understands that these fringe benefits may be increased, changed,
eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.
6.2    Insurance and Estate Planning. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of Executive.
Executive shall be entitled to freely select and change the beneficiary or
beneficiaries under such policy or policies. Notwithstanding anything to the
contrary contained in this Agreement, Employer’s obligations under this Section
6.2 are expressly contingent upon Executive providing required information and
taking all necessary actions required of Executive in order


5

--------------------------------------------------------------------------------




to obtain and maintain the subject services, policy or policies, including
without limitation passing any required physical examinations. Reimbursements
pursuant to this Section 6.2 with respect to a Contract Year shall be made as
soon as administratively feasible after Executive submits the information and
documentation required for reimbursement; provided, however, under no
circumstances shall such reimbursement be paid later than two-and-a-half months
after the end of the calendar year or Employer’s taxable year (whichever period
is longer) in which such Contract Year commenced.
7.    Confidential Information.
7.1    Non‑Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through the
activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
7.2    Work Product. Executive acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever, that are created, prepared, produced, authored,
edited, amended, conceived or reduced to practice by Executive individually or
jointly with others during the Term by Employer and relating in any way to the
business or contemplated business, research or development of the Emmis Group
(regardless of when or where the Work Product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other


6

--------------------------------------------------------------------------------




tangible embodiments thereof (collectively, “Work Product”), as well as any and
all rights in and to copyrights, trade secrets, trademarks (and related
goodwill), patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of
Employer. Executive acknowledges that, by reason of being employed by Employer
at the relevant times, to the extent permitted by law, all of the Work Product
consisting of copyrightable subject matter is “work made for hire” as defined in
17 U.S.C. § 101 and such copyrights are therefore owned by Employer. To the
extent that the foregoing does not apply, Executive by these presents does
hereby irrevocably assign to Employer, for no additional consideration,
Executive’s entire right, title and interest in and to all Work Product and
Intellectual Property Rights therein, including the right to sue, counterclaim
and recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit
Employer’s rights, title or interest in any Work Product or Intellectual
Property Rights so as to be less in any respect than that Employer would have
had in the absence of this Agreement. During and after his employment, Executive
agrees to reasonably cooperate with Employer to (a) apply for, obtain, perfect
and transfer to Employer the Work Product as well as an Intellectual Property
Right in the Work Product in any jurisdiction in the world; and (b) maintain,
protect and enforce the same, including, without limitation, executing and
delivering to Employer any and all applications, oaths, declarations,
affidavits, waivers, assignments and other documents and instruments as shall be
requested by Employer. Executive hereby irrevocably grants Employer power of
attorney to execute and deliver any such documents on Executive’s behalf in his
name and to do all other lawfully permitted acts to transfer the Work Product to
Employer and further the transfer, issuance, prosecution and maintenance of all
Intellectual Property Rights therein, to the full extent permitted by law, if
Executive does not promptly cooperate with Employer’s request (without limiting
the rights Employer shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be affected by
Executive’s subsequent incapacity. Executive understands that this Agreement
does not, and shall not be construed to, grant Executive any license or right of
any nature with respect to any Work Product or Intellectual Property Rights or
any confidential information, materials, software or other tools made available
to him by Employer or the Emmis Group.
7.3    Injunctive Relief. Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and


7

--------------------------------------------------------------------------------




damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.
8.    Non‑Competition; Non-Solicitation; Anti-Raiding; Injunctive Relief.
8.1    To the extent permitted by law, Executive (whether on Executive’s own
behalf or on behalf of any other person or entity) shall not directly or
indirectly:
(i)    During the Term, and for a period of one (1) year (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(i)) immediately following the expiration or early termination
of the Term for any reason, voluntary or involuntary (“Termination”), within the
“Geographic Territory” (as defined below), own, manage, operate, or otherwise
engage or participate in any business that competes directly or indirectly with
the business of Employer or any member of the Emmis Group (“Competitor”) if
Executive performs any duties, responsibilities, or functions on behalf of the
Competitor that (a) are the same as or similar to the duties, responsibilities,
or functions Executive performed for Employer or a member of the Emmis Group
during any portion of the 24-month period immediately preceding the Termination
(“Pre-Termination Period”), (b) relate in any respect to any aspect of the
business of a member of the Emmis Group as to which, during any portion of the
Pre-Termination Period, Executive performed any duties or services or received
any confidential information, or (c) relate in any respect to, or would benefit
from the use of, any confidential information Executive received during the
Pre-Termination Period. For purposes of this Section 8.1(i), Geographic
Territory shall mean Indiana, United States, and/or any other state, market,
country, or geographic territory in which Employer or a member of the Emmis
Group delivered, sold or marketed its products or services or conducted business
during the Pre-Termination Period. At least five (5) business days prior to
Executive’s commencement of any duties, responsibilities or functions for a
Competitor, Executive and the Competitor shall provide Employer with a written
notice that describes the duties, responsibilities and functions to be performed
by Executive and certifies that such duties, responsibilities and functions will
comply with the terms and conditions of this Agreement. The parties acknowledge
and agree that Employer’s and the Emmis Group’s business is generally located at
least within the Geographic Territory, extends throughout the Geographic
Territory and is not limited to any particular region of the Geographic
Territory. As long as Executive does not engage in any activity prohibited by
this Section 8.1(i), Executive’s ownership of less than five percent (5%) of the
issued and outstanding stock of any corporation whose stock is traded on an
established securities market shall not constitute competition with Employer or
the Emmis Group for the


8

--------------------------------------------------------------------------------




purpose of this Section 8.1. Notwithstanding the foregoing, with Employer’s
written consent, which shall not be unreasonably withheld, Executive may join a
commercial enterprise with multiple divisions or business lines, even if a
division or business line engages in a business competitive with Employer, if
such competitive business represents an insignificant portion of the commercial
enterprise’s operations and revenue and Executive's services are not primarily
for the competitive divisions or business lines.
(ii)    During the Term, and for a period of two (2) years (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(ii)) immediately following Termination, sell or otherwise
provide or solicit the sale or provision of (or supervise such activities) any
products or services that directly or indirectly compete with any products or
services of Employer or any member of the Emmis Group to any person or entity as
to which, during any portion of the Pre-Termination Period, Executive sold or
supervised the sale of products or services, or otherwise performed any duties
or services on behalf of Employer or a member of the Emmis Group, or received
any confidential information.
(iii)    During the Term, and for a period of two (2) years (which shall be
extended by the length of any period during which Executive is in violation of
this Section 8.1(iii)) immediately following Termination, hire or otherwise
engage any employee of Employer or a member of the Emmis Group, or any other
person or entity who during any portion of the three (3) months immediately
preceding Termination had an actual or prospective employment, consulting, or
contractor relationship with Employer or a member of the Emmis Group or solicit,
induce, or influence any such employee or other person or entity to discontinue,
reduce, reject, or otherwise change in any manner adverse to the interests of
Employer or a member of the Emmis Group the nature or extent of such
relationship with Employer or a member of the Emmis Group. 
8.2    Injunctive Relief. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as an executive-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1. Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s or the Emmis Group’s competitors following the expiration or
termination of the Term for any reason. Executive acknowledges and agrees that
the provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of


9

--------------------------------------------------------------------------------




Executive’s continued association with Employer during the Term, and the
influence that Executive has and will continue to have over Employer’s and the
Emmis Group’s employees, customers and suppliers. Executive further acknowledges
that Executive’s breach of Section 8.1 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 8 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage. Accordingly, if Executive
breaches Section 8.1, Employer shall be entitled to injunctive relief (including
attorneys’ fees and costs) enforcing Section 8.1, to the extent reasonably
necessary to protect Employer’s legitimate interests, without posting bond or
other security. Notwithstanding anything to the contrary contained in this
Agreement, if Executive violates Section 8.1, and Employer brings legal action
for injunctive or other relief, Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full
restrictive covenant periods set forth therein. Accordingly, the obligations set
forth in Section 8.1 shall have the duration set forth therein, computed from
the date such relief is granted but reduced by the time expired between the date
the restrictive period began to run and the date of the first violation of the
obligation(s) by Executive.
8.3    Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
9.    Effect of Termination. In the event of any termination of this Agreement
pursuant to Section 2, Executive’s employment shall terminate, and Executive and
Employer shall have the following obligations:
9.1    Executive’s Obligations. Executive shall have no further obligations or
liabilities hereunder except Executive’s obligations under Sections 7 and 8, and
any obligations arising in connection with any conduct of Executive described in
Section 10.4.
9.2    Employer’s Obligations. Employer shall have no further obligations or
liabilities hereunder, except that Employer shall:
(i)    Not later than two (2) weeks after the termination date, pay to
Executive, pursuant to Employer’s customary payroll processes, in a lump-sum
cash payment, subject to any applicable tax withholding and deductions required
by law:


10

--------------------------------------------------------------------------------




(a)    Any Base Salary earned on or prior to the termination date, but which
remains unpaid as of the termination date; and
(b)    Any Annual Bonus amounts Executive earned on or prior to the termination
date pursuant to Section 4 but which remain unpaid as of the termination date;
(ii)    Comply with the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the provisions of any Employer benefit
plans in which Executive or Executive’s eligible dependents or beneficiaries are
participating at the time of termination;
(iii)    If the termination occurs at least six (6) months after the
commencement of the Contract Year in which the termination occurs, Employer may
pay to Executive a pro-rated portion of the Annual Bonus for such Contract Year,
such amount, if any, and the conditions applicable to such payment (e.g.,
signing a general release) to be determined in the sole and absolute discretion
of the Compensation Committee; and
(iv)    Perform Employer’s obligations, if any, under Section 10.
10.    Severance.
10.1    Conditions of Severance. If (a) Employer terminates this Agreement
pursuant to Section 2 other than for Cause (as defined below) or other than upon
Executive’s death or Disability (as defined below), or (b) Executive terminates
this Agreement pursuant to Section 2 for Good Reason (as defined below),
Employer shall provide a general release (in form reasonably acceptable to
Employer) to Executive within two (2) weeks after the effective date of such
termination of employment, and, if Executive signs such general release, then
within two (2) weeks after the effective date of such general release:
(i)    Employer shall pay to Executive, pursuant to Employer’s customary payroll
processes, in a lump sum cash payment, an amount equal to Executive’s
then-current Base Salary, subject to any applicable tax withholding and
deductions as required by law; and
(ii)    Employer shall accelerate in full the vesting of any equity granted to
Executive prior to the termination date, subject to any applicable tax
withholding and deductions as required by law.
10.2    General Release. Executive acknowledges and agrees that his execution of
the general release is an inducement to Employer’s agreement to make such
payments and a material condition to Executive’s receipt of any payments or
benefits outlined in this Section 10.


11

--------------------------------------------------------------------------------




10.3    Definition of Termination of Employment. For purposes of this Agreement,
“terminates employment,” “termination of employment,” or any variation of that
term means a separation from service within the meaning of Section 409A (defined
below). If Executive’s employment terminates but does not qualify as a
separation from service under Section 409A, then Executive shall become entitled
to receive the severance pay and benefits set forth in this Agreement at such
time as he incurs a separation from service.
10.4    Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death, Disability or incapacity, including
during leaves of absence permitted by law or applicable policy of Employer,
shall not be considered Cause for termination under this provision), or abide by
any applicable policy of Employer, or Executive’s breach of any material term or
condition of this Agreement, and continuation of such failure, refusal, neglect,
or breach after written notice and the expiration of a ten (10) day cure period;
provided, however, that it is not the parties’ intention that the Employer shall
be required to provide successive such notices, and in the event Employer has
provided Executive with a notice and opportunity to cure, Employer may terminate
this Agreement for Cause for a subsequent breach similar or related to the
breach for which notice was previously given or for a continuing series or
pattern of breaches (whether similar or related) without providing any further
notice or opportunity to cure; (ii) commission of any felony or any other crime
involving an act of moral turpitude which is harmful to Employer’s business or
reputation; (iii) Executive’s action or omission, or knowing allowance of
actions or omissions, which are in violation of any law or any of the rules or
regulations of the Federal Communications Commission, or which otherwise
jeopardize any of the licenses granted to Employer or any member of the Emmis
Group in connection with the ownership or operation of any radio station;
(iv) theft in any amount; (v) actual or threatened violence against any
individual (in connection with his employment hereunder) or another employee;
(vi) sexual or other prohibited harassment of others that is actionable under
applicable laws; (vii) unauthorized disclosure or use of trade secrets or
proprietary or confidential information, as described more fully in Section 7;
(viii) any action which brings Employer or any member of the Emmis Group into
public disrepute, contempt, scandal or ridicule, and which is harmful to
Employer’s business or reputation; and (ix) any matter constituting cause or
gross misconduct under applicable laws.
10.5    Definition of Disability. Executive’s termination of employment shall be
upon Executive’s “Disability” if Employer’s notice of termination is given after
Executive qualifies for coverage under Employer’s then applicable long term
disability insurance plan and such plan is not materially less favorable to
Executive than the long term disability insurance plan in effect on the
Effective Date.


12

--------------------------------------------------------------------------------




10.6    Definition of Good Reason. For purposes of this Agreement, the term
“Good Reason” shall be defined to mean, without Executive’s written consent: (i)
a reduction by Employer in Executive’s Base Salary or target Annual Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
Employer’s principal executive offices at the time of this Agreement, except for
required travel on business of the Employer to the extent substantially
consistent with Executive’s business travel obligations, or (iii) a material
breach of the terms of this Agreement by Employer; provided that Executive has
given Employer notice of such breach within thirty (30) days of the initial
occurrence of the event that is alleged to constitute Good Reason, such breach
remains uncured in the thirty (30) day period after such notice, and Executive
terminates his employment no later than ten (10) days after the cure period has
expired. Employer shall not take any position that a termination of employment
by Executive for Good Reason fails to constitute on involuntary separation from
service for purposes of Section 409A.
11.    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if Employer (or, if applicable, the successor
entity thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Executive is, on the termination of
service, a “specified employee” of Employer or any successor entity thereto, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the


13

--------------------------------------------------------------------------------




commencement of the payment of the Severance Benefits had not been so delayed
pursuant to this Section and (B) commence paying the balance of the Severance
Benefits in accordance with the applicable payment schedules set forth in this
Agreement.


This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.


12.    Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) shall be adjusted by the
Compensation Committee in its sole and absolute discretion and, if applicable,
in accordance with the terms of the Plan, and the option agreement evidencing
the grant of the Option. The determination of the Compensation Committee shall
be conclusive and binding. All adjustments pursuant to this Section 12 shall be
made in a manner that does not result in taxation to the Executive under Section
409A.
13.    Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is the next date upon which
an overnight delivery service (Federal Express, UPS or equivalent only) will
make such delivery, if sent via such overnight delivery service, postage
prepaid, (b) the date such delivery is made, if delivered in person to the
notice party specified below, or (c) the date such delivery is made, if
delivered via email. Such notice shall be delivered as follows (or to such other
or additional address as either party shall designate by notice in writing to
the other in accordance herewith):
(i)    If to Employer:


Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: Jeffrey H. Smulyan
Email: Jeff@emmis.com


With a copy to:
Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: Legal Department
Email: legal@emmis.com




14

--------------------------------------------------------------------------------




(ii)    If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
14.    Miscellaneous.
14.1    Governing Law; Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Indiana without regard
to its conflict of law principles. Any action to enforce, challenge or construe
the terms or making of this Agreement or to recover for its breach shall be
litigated exclusively in a state court located in Marion County, Indiana, except
that the Employer may elect, at its sole and absolute discretion, to litigate
the action in the county or state where any breach by Executive occurred or
where Executive can be found. Executive acknowledges and agrees that this venue
provision is an essential provision of this Agreement and Executive hereby
waives any defense thereto, including but not limited to, lack of personal
jurisdiction, improper or wrong venue, or inconvenience.
14.2    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
14.3    Entire Agreement. This Agreement shall supersede and replace, in all
respects, any and all prior employment agreements between Executive and any
member of the Emmis Group, and such agreements shall immediately terminate and
be of no further force or effect. For purposes of the preceding sentence, any
indemnification, intellectual property rights, restricted stock or option
agreement, as well as any benefits-related agreement, shall not constitute a
“prior employment agreement.”
14.4    Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 14.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
14.5    Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the


15

--------------------------------------------------------------------------------




right of such party at a later time to enforce such provision. No waiver by a
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach or a waiver of
the breach of any other term or covenant contained in this Agreement.
14.6    Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
14.7    Change in Fiscal Year. If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.
14.8    Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 14.8.
14.9    Indemnification. Executive shall be entitled to the benefit, to the
fullest extent permitted by applicable law, of (i) the indemnification
provisions set forth in Employer’s articles of incorporation and/or by‑laws, or
any applicable corporate resolution, as the same may be amended from time to
time during the Term (not including any limiting amendments or additions, but
including any amendments or additions that add to or broaden the protection
afforded to Executive at the time of execution of this Agreement) and (ii)
Executive’s rights under that certain Director and Officer Indemnification
Agreement executed by Executive and ECC dated December 15, 2011 (the
“Indemnification Agreement”). Employer agrees to be jointly and severally liable
for the obligations of ECC under the Indemnification Agreement. Additionally,
Employer shall cause Executive to be indemnified in


16

--------------------------------------------------------------------------------




accordance with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”),
as the same may be amended from time to time during the Term, to the fullest
extent permitted by the IBCL as required to make Executive whole in connection
with any indemnifiable loss, cost or expense incurred in Executive’s performance
of Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term, and for a commercially reasonable period after
the Term, an insurance policy providing directors’ and officers’ liability
coverage in a commercially reasonable amount. It is understood that the
foregoing indemnification obligations shall survive the expiration or
termination of the Term.
14.10    Change in Control.   All prior change in control severance agreements
to which Executive and Employer and/or ECC are parties are hereby terminated and
of no further force and effect. In the event of a “Change in Control,” the
rights and obligations of Executive and Employer are set forth in the separate
Change in Control Agreement executed by the parties, effective as of the date of
this Agreement (the “CIC Agreement”). “Change in Control” shall have the meaning
ascribed to it in the CIC Agreement.
14.11    Survival. The provisions of this Agreement shall survive the
termination or expiration of this Agreement to the extent necessary in order to
effectuate the intent of the parties hereunder, including without limitation
Sections 5, 7, 8, 9, 10, 11, 13, and 14.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
EMMIS OPERATING COMPANY (“Employer”)
By: /s/ Jeffrey H. Smulyan
Jeffrey H. Smulyan
Chief Executive Officer
RYAN HORNADAY
(“Executive”)
/s/ Ryan A. Hornaday
Ryan Hornaday






17